Case 1:21-cv-20616-XXXX Document 1 Entered on FLSD Docket 02/14/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:

  MELISSA BUCETI,

                 Plaintiff,
  v.

  NEW WAY DAY SERVICES, INC.,
  A NEW WAY PROFESSIONAL SERVICES, INC.,
  CARIDAD BOUZA MERIDA,

              Defendants.
  __________________________________/

                                           COMPLAINT
                                       {Jury Trial Demanded}

         Plaintiff, MELISSA BUCETI, brings this action against Defendants, NEW WAY DAY

  SERVICES, INC., A NEW WAY PROFESSIONAL SERVICES, INC., and CARIDAD BOUZA

  MERIDA, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and alleges

  as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiff MELISSA BUCETI was a resident of the State of

  Florida and an “employee” of Defendants as defined by the FLSA.

  3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

  recurring basis within the meaning of the FLSA including but not limited to interstate

  communication with coworkers and clients located outside Florida.

  4.     At all times material hereto, Defendant, NEW WAY DAY SERVICES, INC., was a Florida

  corporation with its principal place of business in South Florida, engaged in commerce in the field

  of diagnosis and treatment for children with autism, at all times material hereto was the “employer”




                                                   4
Case 1:21-cv-20616-XXXX Document 1 Entered on FLSD Docket 02/14/2021 Page 2 of 4




  of Plaintiff as that term is defined under statutes referenced herein, engaged along with its

  employees in interstate commerce, and has annual gross sales and/or business volume of $500,000

  or more.

  5.      At all times material hereto, Defendant, A NEW WAY PROFESSIONAL SERVICES,

  INC., was a Florida corporation with its principal place of business in South Florida, engaged in

  commerce in the field of diagnosis and treatment for children with autism, at all times material

  hereto was the “employer” of Plaintiff as that term is defined under statutes referenced herein,

  engaged along with its employees in interstate commerce, and has annual gross sales and/or

  business volume of $500,000 or more.

  6.      Defendant CARIDAD BOUZA MERIDA is a resident of Miami-Dade County, Florida and

  was, and now is, a manager of Defendant, NEW WAY DAY SERVICES, INC., controlled

  Plaintiff’s duties, hours worked, and compensation, and managed the day-to-day operations of

  NEW WAY DAY SERVICES, INC.. Accordingly, CARIDAD BOUZA MERIDA was and is an

  “employer” of the Plaintiff within the meaning of 29 U.S.C. §203(d).

  7.      Defendant CARIDAD BOUZA MERIDA was, and now is, a manager of Defendant, A

  NEW WAY PROFESSIONAL SERVICES, INC., controlled Plaintiff’s duties, hours worked, and

  compensation, and managed the day-to-day operations of A NEW WAY PROFESSIONAL

  SERVICES, INC.. Accordingly, CARIDAD BOUZA MERIDA was and is an “employer” of the

  Plaintiff within the meaning of 29 U.S.C. §203(d).

  8.       Defendants, NEW WAY DAY SERVICES, INC. and A NEW WAY PROFESSIONAL

  SERVICES, INC., were joint employers of Plaintiff, under the Fair Labor Standards Act, shared

  Plaintiff’s services, had Plaintiff acting in the interest of each business, and shared common control

  of Plaintiff.
Case 1:21-cv-20616-XXXX Document 1 Entered on FLSD Docket 02/14/2021 Page 3 of 4




  9.     Defendants, NEW WAY DAY SERVICES, INC. and A NEW WAY PROFESSIONAL

  SERVICES, INC., are a single enterprise under the Fair Labor Standards Act, performed related

  activities through unified operation and common control for a common business purpose, engaged

  along with their employees in interstate commerce, and have an annual gross sales and/or business

  volume of $500,000 or more.

  10.    Two or more of Defendants’ employees handled tools, supplies, and equipment

  manfuactured outside Florida in furthernace of their business including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, and paper.

  11.    Plaintiff MELISSA BUCETI worked for Defendants as a Registered Behavior Technician,

  Case Manager, Assistant Behavioral Analyst, and Behavioral Analyst.

  12.    Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

  regular hourly rate for certain hours worked over 40 each week.

  13.    Defendants failed to pay Plaintiff’s full and proper minimum wages for certain hours

  worked during Plaintiff’s employment.

  14.    Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

  change as Plaintiff engages in the discovery process.

  15.    Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

  16.    Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

  waived or abandoned.

  17.    Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

  services provided.
Case 1:21-cv-20616-XXXX Document 1 Entered on FLSD Docket 02/14/2021 Page 4 of 4




                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                 ALL DEFENDANTS

  18.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-17 above as if

  set forth herein in full.

  19.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

  liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  20.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

  costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                                Respectfully submitted,

                                                Koz Law, P.A.
                                                320 S.E. 9th Street
                                                Fort Lauderdale, Florida 33316
                                                Phone: (786) 924-9929
                                                Fax: (786) 358-6071
                                                Email: ekoz@kozlawfirm.com




                                                Elliot Kozolchyk, Esq.
                                                Bar No.: 74791
